Fullerton, J.
This is a proceeding for the disbarment of N. L. Ward. The state board of law examiners, before whom the hearings were had, made specific findings of sums of money, received by the attorney while acting as an administrator, for which he has not accounted. The findings are not disputed, the only defense offered being, a plea in extenuation. But we cannot think the plea in any manner mitigates the offense.
The order is, therefore, that the defendant be disbarred and his license to practice law in this state annulled.
All concur.